Citation Nr: 1220705	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  00-07 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for an acquired psychiatric disability other than PTSD. 

5.  Entitlement to service connection for drug and alcohol abuse, to include as secondary to a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to July 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 1998 and August 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In an October 2006 decision, the Board denied the claim for entitlement to service connection for a low back disability and remanded the claim for service connection for a psychiatric disorder.  The Veteran appealed the denial of his low back disability claim to the Court of Appeals for Veterans Claims (Court).   In December 2008, the Court granted a Joint Motion for Remand filed by the parties, which requested that the portion of the October 2006 decision that denied service connection for a low back disability be vacated and remanded.  

The claim for a low back disability returned to the Board in August 2009 when it was remanded for further development.  The Board did not address the claim for service connection for a psychiatric disorder in its August 2009 remand, nor were the other claims currently on appeal before it at that time.  Thus, the claims for entitlement to service connection for hepatitis C, PTSD, and alcohol and drug abuse are now before the Board for the first time.  

The issues of entitlement to service connection for a psychiatric disorder other than PTSD and drug and alcohol abuse are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A chronic low back disability, currently diagnosed as low back pain with degenerative changes, was not present in service or until years thereafter and is not etiologically related to any incident of service.

2.  The Veteran did not engage in combat with the enemy, does not have PTSD as a result of an in-service stressor for which there is credible supporting evidence, and has not reported an in-service stressor that is consistent with the places, types, and circumstances of his service. 

3.  The Veteran's hepatitis C is not etiologically related to any injury, illness or disease incurred during active duty service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active service nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304(f).

3.  Hepatitis C was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he incurred the disabilities on appeal as a result of active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Low Back Disability

The Veteran contends that a chronic low back disability was incurred due to injuries during active duty service.  Service treatment records document several complaints of low back pain in the months leading up to the Veteran's separation from active service in July 1976.  In April 1976 and May 1976, the Veteran was seen for complaints of low back pain diagnosed as a back strain.  In June 1976, he complained of recurrent low back pain and a muscle spasm; an acute lumbar strain of unknown etiology was diagnosed.  The Veteran was provided physical therapy and assigned light duty.  The July 1976 separation examination does not indicate any spinal abnormalities, but the examination report is not clear as to whether a full physical examination was conducted. 

The record clearly documents the presence of a current low back disability.  VA X-rays dating from November 2011 show degenerative changes of the lumbar spine along with straightening of the lumbar lordosis.  The Veteran was also diagnosed with low back pain with degenerative changes upon VA examination in December 2011.  Service treatment records also document complaints of low back pain in April, May, and June 1976.  The Board finds that two of the three elements necessary for service connection-a current disability and an in-service injury-are demonstrated.

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, the Board notes that service and post-service treatment records do not indicate such a link.  The Veteran was treated for complaints of low back pain during service, but no chronic conditions were diagnosed.  The only findings were of acute lumbar strains or spasms of an unknown etiology.  The separation examination was also negative for any chronic back conditions.  Additionally, there is no evidence of arthritis within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest post-service evidence of complaints related to the Veteran's low back dates from August 1980, four years after his discharge from service, when he was treated for complaints of back pain after lifting a heavy box.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that degenerative changes of the lumbar spine were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the Veteran's treatment records document multiple post-service back injuries including a work-related back injury in 1983 and motor vehicle accidents in 1984, 1990, and 1991.  An X-ray performed in August 1984 demonstrated lumbar disc herniation and bulging associated with the February 1984 car crash, and clinical records demonstrate that the Veteran's physicians often related his complaints of back pain to these post-service injuries. 

The record is also negative for competent medical evidence in support of the claim.  The only medical opinion of record, that of the December 2011 VA examiner, weighs against the claim.  After reviewing the claims file, including the service treatment records, and examining the Veteran the VA examiner concluded that the Veteran's degenerative changes of the lumbar spine were less likely as not related to active duty service.  The examiner noted that the Veteran's complaints and treatment during service were not indicative of a chronic back disability and also discussed the Veteran's history of numerous post-service back injuries.  

The Veteran has also not reported a continuity of symptoms since service.  The history he has provided is that he injured his lumbar spine during active duty service and years later developed chronic degenerative changes.  The Veteran is competent to describe his symptoms of back pain, but the Board notes that in an October 1997 statement accompanying his claim for compensation the Veteran clearly attributed his low back problems to his multiple post-service motor vehicle accidents and work injury.  This statement is at odds with his more recent statements connecting his back problems to service.  In any event, as a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  His opinion as to the cause of the his degenerative changes of the lumbar spine simply cannot be accepted as competent evidence and is clearly outweighed by the competent evidence against the claim, including the opinion of the December 2011 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disability was several years after his separation from active duty service.  In addition, there is no competent medical evidence that the Veteran's current low back disability is related to his active duty service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).




PTSD

The Veteran contends that he incurred PTSD due to several traumatic experiences that occurred during his active duty service.  In statements to VA, he reported that he was present aboard the USS ROWAN when a missile was either dropped or exploded and that he witnessed death and wounded civilians while assisting with the evacuation of Saigon in April 1975 while serving aboard the USS MIDWAY.  The Veteran has also reported to his treating psychiatrist that he was involved in combat during active service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The medical evidence of record establishes that the Veteran has been diagnosed with PTSD by VA and private health care providers.  The medical evidence also establishes a link between the Veteran's symptoms and his reported in-service stressors.  The Veteran's diagnosis of PTSD at the December 2011 VA examination was based on his reports of being present on the USS ROWAN when a guided missile became tangled in ropes above his head while he worked a cleaning detail as well as his statements regarding his participation in the evacuation of Saigon.  
Similarly, the Veteran has been diagnosed and treated for PTSD during his incarceration based on his reports of combat stressors and the incident aboard the USS ROWAN.  Therefore, the issue in this case is whether the evidence supports a finding that the Veteran's claimed in-service stressors occurred.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Initially, the Board notes that there is no objective evidence that the Veteran participated in combat.  While undergoing treatment with a prison psychiatrist, the Veteran often reported experiencing nightmares, flashbacks, and intrusive memories of combat experiences in Vietnam.  Service personnel records and the deck logs and command histories of the USS MIDWAY are entirely negative for any indication that the Veteran participated in combat.  Although the record contains a letter of appreciation from the USS MIDWAY's commanding officer noting that the Veteran served in a combat zone, there is no indication the ship or the Veteran actually engaged in combat with the enemy.  He did not receive any award indicative of his participation in combat and the service records contain no corroborating evidence of the Veteran's participation in combat.  The Veteran has also not submitted any lay evidence other than his own statements confirming his participation in combat.  Therefore, the Board cannot find that the Veteran engaged in combat.  The Board will now turn to the Veteran's non-combat stressors which require some corroborating evidence other than his lay statements.  See West (Carolton), supra.

The Veteran's reported non-combat stressors involve two incidents that occurred while he served aboard naval vessels.  In an April 2003 statement, the Veteran wrote that he was ordered to report to the USS ROWAN in approximately April through August 1974 before transfer to the USS MIDWAY.  After boarding the USS ROWAN, he was assigned a job detail that involved being lowered over the side of the ship on a suspended platform to scrub and clean the right side of the ship.  The Veteran then heard a loud collision and heard people screaming and running.  An anti-submarine rocket (ASROC) was tangled in a rope above his head and in the chaos he was left suspended over the side of the ship.  Similar statements, again giving the dates of May to August 1974, were also reported by the Veteran in March 2004.  In a November 2006 request for information to the National Archives and Records Administration (NARA), the Veteran revised his statement to report his presence aboard the USS ROWAN in April 1975 and stated that a guided missile slammed into the upper level of the ship while he was hanging off the side.  

Service personnel records do not document that the Veteran ever served aboard the USS ROWAN.  An abstract of the Veteran's service and medical history contained with his service treatment records verifies that he was present for recruit training until February 1975 in Illinois and was then stationed aboard the USS MIDWAY in April 1975, but there is no reference to the USS ROWAN.  His DD-214 documents 7 months of foreign and/or sea service, but does not specify the nature or location of the service.  In August 2007, the Director of the Center for Unit Records Research (CURR) confirmed that on April 11, 1975, the USS ROWAN called an anti-submarine emergency when a torpedo was dropped from the torpedo deck, but this account does not appear to conform to the Veteran's account of a missile slamming into the side of the ship.  Deck logs from the USS ROWAN also specify that the dropped torpedo landed on an unloading boat.  There were no causalities and no damage to the torpedo.  The specifics of the incident contained in the deck logs are clearly at odds with the Veteran's reports of an ASROC missile becoming tangled in ropes above his head and his other reports that a missile hit the side of the ship.  

In May 2004, CURR also confirmed that the USS ROWAN also experienced a malfunction in a torpedo warhead in May 1974 causing the weapon to impact on a nearby ship.  While the Veteran initially reported his presence on the ship at this time, the Board notes that he did not enlist into active duty service until November 1974, six months after the incident aboard the USS ROWAN.

The Veteran's other reported noncombat stressor dates from April 1975, when he served aboard the USS MIDWAY and participated in the evacuation of Vietnamese civilians from Saigon as part of Operation Frequent Wind.  The Veteran has provided only vague statements regarding this stressor, but during the December 2011 VA examination reported that he helped many wounded evacuees.  The Veteran has elaborated on these statements while receiving treatment from the prison psychiatrist, reporting that he saw many deaths and wounded people during the evacuation of Saigon.  

The record verifies the presence of the Veteran aboard the USS MIDWAY and his participation in operation Frequent Wind.  As noted above, service records show that the Veteran served aboard the USS MIDWAY in April 1975, and a note from the Veteran's commanding officer states that the Veteran was aboard the ship from April 20, 1975 to May 2, 1975 and participated in special operations in a combat zone.  A letter of appreciation from the commanding officer also notes that the USS MIDWAY processed approximately 3,000 evacuees from Vietnam, and deck logs from the USS MIDWAY document its participation in Operation Frequent Wind in April and May 1975.

Although the record confirms that the Veteran participated in the evacuation of civilians in Saigon, the evidence does not verify the Veteran's account of trauma resulting from being near wounded and dying people.  In a newsletter written by the Captain of the USS MIDWAY, the evacuees brought on board as part of Operation Frequent Wind had injuries that were characterized as scrapes and scratches.  Additional articles detailing Operation Frequent Wind state that approximately 300 refugees required only minor medical attention aboard the USS MIDWAY.  This characterization of the USS MIDWAY's participation in the evacuation of Saigon is directly at odds with the Veteran's reports of being surrounded by blood, the wounded, and death.  

The Board also finds that the Veteran's accounts regarding his in-service experiences are not credible due to numerous inconsistencies contained in the record.  The December 2011 VA psychiatrist examiner noted that the Veteran's stressors were not consistently reported in his mental health treatment records, and the Board notes that the Veteran is attempting to recollect events that occurred several decades ago.  Furthermore, the record establishes that the Veteran consistently abused alcohol and drugs during his active duty service and was seen for a drug evaluation in July 1976 after he was court-martialed for smuggling drugs aboard the USS MIDWAY.  He has had a history of polysubstance abuse since he was a child, and according to the December 2011 VA examiner, only stopped using drugs and alcohol when he was incarcerated.  The Board therefore doubts the accuracy of the Veteran's memory for events that occurred over 30 years ago.  The Veteran also never reported any of his specific service stressors until 2003, almost 30 years after his separation from active service, and after his claim for service connection for a mental illness was first received in 1997.  In an October 1997 statement, the Veteran initially dated the onset of his claimed mental problems to childhood and various post-service injuries including multiple motor vehicle accidents.  At that time, he did not mention any traumatic incidents that occurred during service.  Additionally, as discussed above, the Veteran has on several occasions reported the date of his stressor aboard the USS ROWAN as occurring prior to his enlistment into active duty service.  The Board therefore finds that the Veteran's statements regarding his in-service stressors are not credible.  

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 12, 2010 but have not been decided by the Board as of July 12, 2010.  Thus, they apply to the Veteran's claim.

During the December 2011 VA examination, the Veteran reported that one of his in-service stressors was being strapped alongside the USS ROWAN when a missile was fired at the ship.  The VA examiner found that this stressor was related to the Veteran's fear of hostile military or terrorist activity and was adequate to support the diagnosis of PTSD.  However, the Board finds that this stressor is not consistent with the place, type, and circumstances of the Veteran's service.  Deck logs from the USS ROWAN do not document that a missile was ever fired at the ship; the deck logs only confirm that a missile was mistakenly fired from the USS ROWAN in May 1974 and in April 1975 a torpedo was dropped from the deck onto a boat that was unloading beside it.  There is no evidence that the USS ROWAN was ever hit by a missile at any point during the Veteran's active duty service, nor does the record verify that the Veteran ever served aboard the USS ROWAN.  Furthermore, as discussed above, the Board has determined that the Veteran's statements regarding his stressors are not credible.  Therefore, the Board finds that service connection is not warranted under 38 C.F.R. § 3.304(f)(3) for stressors based on fear of hostile military or terrorist activity.

The Board finds that there is no evidence of record to support the Veteran's claims that his stressors occurred other than his own statements.  While the evidence establishes that the Veteran served aboard the USS MIDWAY and participated in Operation Frequent Wind, there is no indication that the reported incident aboard the USS ROWAN or the Veteran's exposure to many wounded and dying civilians actually occurred.  As the record contains no corroborating evidence of the Veteran's claimed stressors, the claim for PTSD must be denied.  


Hepatitis C

The Veteran contends that service connection is warranted for hepatitis C as it was incurred due to exposure to blood and medical instruments during the Veteran's participation in the evacuation of Saigon during active duty service.  

As a preliminary matter, the Board notes that while the Veteran has characterized his claim for hepatitis C as secondary to PTSD, this theory of entitlement has not been raised by the Veteran or the record.  In the July 2008 substantive appeal, the Veteran stated that service connection was warranted for hepatitis C on a secondary basis to PTSD because he was exposed to blood and medical instruments during active duty service.  This argument clearly supports service connection for hepatitis C on a direct basis, not as secondary to PTSD.  The Board also notes that the argument provided by the Veteran's attorney representative during the past several years has not included a contention that service connection is warranted for hepatitis as secondary to PTSD.  The Board has a duty to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  However, review of the Veteran's statements clearly shows that he has only argued in favor of service connection on a direct basis.  In any event, the Board has already determined that service connection is not warranted for PTSD and service connection for hepatitis C as secondary to the disability is not possible.  38 C.F.R. § 3.310 (2011). 

The record clearly documents a current diagnosis of hepatitis C.  Laboratory testing from April 1998 documents a finding of hepatitis C and the Veteran has continued to undergo treatment for the disease.  Hepatitis C was also diagnosed upon VA examination in December 2011.  The record therefore clearly demonstrates the presence of a current disability.  

With respect to whether the record establishes an in-service injury, service treatment records are negative for evidence or complaints of hepatitis C.  Laboratory results at separation in July 1976 were also not indicative of liver dysfunction or hepatitis.  The Veteran contends that he was exposed to hepatitis C while assisting in the evacuation of refugees from Saigon in 1975 as part of Operation Frequent Wind and that he was exposed to blood and bloody medical instruments.  Service personnel records establish that the Veteran served on the USS MIDWAY in April and May 1975 and participated in Operation Frequent Wind.  While there is no evidence that the Veteran assisted in providing medical treatment to any of the civilians brought aboard ship, the Veteran was clearly present and participated in the evacuation procedures.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the record demonstrates the presence of an in-service injury. 

Although the first two elements of service connection are present in this case, the Board finds that the record does not establish a nexus between the Veteran's current disability and in-service injury.  As noted above, service records are entirely negative for evidence of hepatitis C, and the disorder was not diagnosed until decades after the Veteran's separation from active duty service.  Additionally, the Veteran has not reported a continuity of symptoms.  The history he has provided is to the effect that he was exposed to blood during service in 1975 and developed hepatitis C years later.  The Board has considered the statements of the Veteran connecting his hepatitis C to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to symptoms associated with his hepatitis, but finds that his opinion as to the cause of the disease simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

Furthermore, the record is negative for competent medical evidence of a link between the Veteran's hepatitis C and service.  The only medical opinion of record, that of the December 2011 VA examiner, weighs against the claim.  After reviewing the complete claims file and examining the Veteran, the examiner determined that the Veteran's hepatitis C was less likely as not due to or the result of the Veteran's active duty.  In support of his opinion, the examiner noted the Veteran's history of other hepatitis C risk factors, including his previous use of IV and nasal drug and tattoos.  Although the Veteran denied ever having used IV and nasal drugs, the examiner appears to have found his reports not credible in light of the numerous prior treatment records that document past IV and nasal drug usage.  

In sum, there is no competent evidence that the Veteran's hepatitis C is related to service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's hepatitis C and his active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to direct and secondary service connection was furnished to the Veteran in March 2003 and May 2003 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a February 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The current appeal for service connection for a low back disability originates from a rating decision that was decided and appealed prior to the enactment of the current § 5103(a) requirements in 2000.  In Pelegrini, the Court acknowledged that where, as here, the § 5103(a) notice was not mandated at the time of the initial decision, the RO did not err in not providing such notice.  Rather, the Veteran has the right to a content complying notice and proper subsequent VA process.  Pelegrini II, 18 Vet. App. at 120.  As noted above, the Veteran was provided with a notice letter in March 2003 that met the requirements of the VCAA.  Therefore, he was "provided the content-complying notice to which he [was] entitled." Pelegrini II, 18 Vet. App. at 122.  In addition, the Veteran's claim was readjudicated following the receipt of complete VCAA notice, to include the Dingess elements.  The timing deficiency was therefore remedied in light of the readjudication of the claim in January 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006). 

The May 2003 VCAA letter also asked the Veteran to complete and return an attached PTSD questionnaire to allow him the opportunity to provide complete details regarding his reported stressors.  In the July 2008 substantive appeal, the Veteran contended that he never received a copy of the PTSD questionnaire, nor was he provided adequate notification regarding the evidence necessary to substantiate his claim for hepatitis C.  With respect to the PTSD questionnaire, the May 2003 letter listed the questionnaire as an attachment, and the Court has held that a presumption of regularity (meaning government officials have properly fulfilled their official duties) exists throughout the VA administrative process and can only be rebutted with clear evidence to the contrary.  See Jones v. West, 12 Vet. App. 98, 100-02 (1998).  The Veteran has not provided any evidence other than his own statements that he never received a PTSD questionnaire.  A claimant's mere statement of nonreceipt of the applicable notice is insufficient for rebutting the presumption of regularity.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).  In addition, a notification letter sent to the Veteran in August 2003 clearly listed the risk factors for hepatitis C and asked the Veteran to return an attached form listing his risk factors.  The Board therefore finds that the Veteran received proper notification regarding the claims for PTSD and hepatitis C.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and available private medical records.  The record indicates that the Veteran's complete service personnel records are not available.  In May 2003, VA requested the Veteran's personnel records file from the National Personnel Records Center (NPRC) and in September 2003 received a file of records, most of which were duplicates of information previously supplied by the Veteran.  Notably, the Veterans service assignments and paperwork related to his court-martial and detention for drug charges were not included.  However, the NPRC indicated that they had provided all available records, and the Veteran has not identified any other source of his personnel records.  The Veteran has also not indicated that he has any personnel records in his possession and he has not responded to any of VA's request for such records.  

The record currently contains treatment records from various VAMCs and from more than 10 private facilities.  In October 1997, the Veteran identified four private physicians who had treated his claimed disabilities, but noted that they had long since gone out of business and were no longer practicing medicine.  Despite the Veteran's statement, the parties agreed in the December 2008 Joint Motion for Remand that VA should make efforts to obtain records of treatment referenced by the Veteran in October 1997.  In response to a remand from the Board in August 2009, the Veteran was sent a letter in November 2009 that requested he complete medical release forms to allow VA to request records from the specified physicians on his behalf.  The Veteran's representative responded in March 2010 stating that the Veteran had no other evidence to submit in support of his claim.  Therefore, the Board finds that records of treatment from the physicians referenced by the Veteran in his October 1997 statement are not available for procurement. 

The Board also notes that the Veteran has stated that he received treatment at Bethany Medical Center for some of the disabilities on appeal.  VA made three requests for these records in November 1997, August 2003, and March 2004.  No response to these requests was received.  Letters dated in May 2003 and March 2004 also notified the Veteran that VA had not received records from Bethany Medical Center and asked for his assistance.  Again, no response to these letters was received.  The Court has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of Veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  It is clear from the above, that VA has done its utmost to develop evidence from Bethany Medical Center with respect to the Veteran's claim and has complied with the duty to assist.

The Veteran was also provided adequate VA examinations in December 2011 with respect to the claims for entitlement to service connection for a low back disability, PTSD, and hepatitis C.  The examinations included medical opinions addressing whether a nexus exists between the claimed disabilities and active duty service.  
The Board also finds that VA has complied with the October 2006 and August 2009 remand orders of the Board.  In response to the Board's remand, the Veteran was contacted in a November 2009 letter and asked to provide releases for clinical records from previously identified private physicians.  No response to this request was received.  He was also provided a VA psychiatric examination in December 2011 with respect to his claim for service connection for PTSD.  All the claims on appeal were then readjudicated in January 2012.  Therefore, VA has complied with the remand orders of the Board.  

Finally, the Veteran's claim for entitlement to service connection for PTSD was denied on the basis that the record did not include credible supporting evidence that his claimed in-service stressors occurred.  In an August 2006 statement, the Veteran's representative argued that VA has not complied with the duty to assist as it has not attempted to corroborate the Veteran's stressors through the appropriate records center.  The Board finds that such requests are not necessary as the Veteran has already contacted the relevant agencies and submitted evidence that is relevant to the claim.  In July 2008, the Veteran submitted numerous letters and evidence from various agencies including CURR, the Joint Service Records Research Center (JSRRC), NARA, the Naval Historical Center, the Chief of Naval Operations, and the NPRC.  This evidence was provided in response to the Veteran's own requests for information on his claimed stressors.  The responses from these organizations, which include copies of the 1975 deck logs and command histories for the USS ROWAN and USS MIDWAY, are included in the claims file and are specifically referenced by the Board in the reasons and bases portion of this decision.  Therefore, the Board finds that the type of records requests referenced by the Veteran's representative in the August 2006 statement have already been made by the Veteran.  Additional requests to these organizations would not result in additional information or evidence and would only result in delay of a final disposition of the claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a low back disability, currently diagnosed as low back pain with degenerative changes, is denied. 

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for hepatitis C is denied.



REMAND

The Board regrets further delay in this case, but finds that the claims for service connection for a psychiatric disability other than PTSD and drug and alcohol abuse must be remanded.  The Board's October 2006 remand ordered that the Veteran should be provided a VA psychiatric examination to include a medical opinion addressing the etiology of his claimed psychiatric disorder.  A VA examination was provided in December 2011, and while the Board has determined that it is adequate with respect to the claim for service connection for PTSD, the Board finds an addendum medical opinion is necessary regarding the claim for service connection for a psychiatric disorder other than PTSD and polysubstance abuse.  

The December 2011 VA examiner diagnosed the Veteran with PTSD, a nonspecified depressive disorder, and polysubstance abuse in partial remission.  Although the examiner provided evidence linking the Veteran's PTSD to his reported in-service stressors, a medical opinion was not provided addressing the etiology of the other diagnosed conditions.  As an opinion was specifically requested by the Board in its October 2006 remand, the claims file must be returned to the December 2011 VA examiner to allow for the issuance of a medical opinion.  See Stegall v. West, 11 Vet. App 268 (1998) (Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the December 2011 VA psychiatric examination.  The examiner should review the claims file and provide an addendum report that includes a medical opinion addressing the etiology of the diagnosed depressive disorder and polysubstance abuse.  

The examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's depressive disorder is etiologically related to any incident of the Veteran's active service, including the diagnosis of tension-anxiety syndrome in May 1976.  

The examiner should also determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's alcohol and drug abuse was caused or aggravated by a diagnosed psychiatric disorder other than PTSD. 

A statement accompanying the medical opinions should include the basis for the stated opinions as well as the medical principles and evidence in the claims file that substantiates the opinions.  

If the December 2011 examiner is not available, the claims file should be provided to a VA examiner with appropriate expertise to render a medical opinion in this case.  

2.  Readjudicate the claims on appeal and issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


